Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-28 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13, 18-22, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alaniz (US 2015/0097863).

As to claim 20, Alaniz (Figs. 2-8) teaches a controller for data glasses (HMD 206) of a motor vehicle, the controller comprising: 
a memory (826) configured to store instructions; and 
a processor (824) configured to execute the instructions stored in the memory to: 
receive vehicle dynamics data (318), which describe a movement of the motor vehicle with respect to a real environment of the motor vehicle [0053], and glasses dynamics data (320), which describe a movement of the data glasses with respect to the motor vehicle and/or the real environment [0055]; and 
control a perspective which is displayed to a user by using the data glasses based on the vehicle dynamics data and the glasses dynamics data (The view of the user 402 is altered based on both the vehicle motion data and the user motion data) [0063-0064], the perspective to be displayed to the user by using the data glasses being controlled to: 
display media content (E.g. a ball) [0065] in a media field (Area in which the ball is displayed) and the media field being displayed to be visible through a frame element (E.g. an area surrounding the media field defined above forming the collective virtual world) displayed to form the perspective, the displayed frame element at least partially enclosing the media field, 
display an artificial environment (Virtual world 400) adjacent to the displayed frame element and/or through a partially transparent region of the frame element (As part of an augmented display) [0064], 
display a velocity (Vehicle velocity) component of the vehicle dynamics data as a movement of the artificial environment with respect to the displayed frame element (Displayed as part of 402) [0064], 
display an acceleration (Vehicle acceleration) component of the vehicle dynamics data by an inclination of the displayed frame element with respect to the media field (E.g. the position, rotation and scale of the ball (or any virtual object) can be altered based on vehicle data and/or user data. This, therefore, readily includes inclination of the object) [0065], and 
display a movement component of the glasses dynamics data as a shift of the perspective or the perspective without the media field (User motion data is utilized to determine the augmented view) [0064].

As to claim 11, Alaniz teaches the elements of claim 20 above.
Alaniz also teaches a method for reducing motion sickness of a user when viewing media content by using data glasses during a journey in a motor vehicle [0068]

As to claims 12, 21, Alaniz teaches wherein the movement of the artificial environment is displayed faster (E.g. at a higher frames per second) by an amplification factor greater than one (E.g. doubling the frames per second), than a movement of the real environment (In order to reduce the difference between the vehicle motion and the user motion data) [0067].

As to claims 13, 22, Alaniz teaches wherein the media field is displayed to have an extension angle less than 35 degrees in a horizontal direction and/or in a vertical direction (The object, e.g. a ball, can be rotated and scaled based on numerous input data).

As to claims 18, 27, Alaniz teaches wherein the media field is displayed independently of the acceleration component (The acceleration component is not required to be reflected in the virtual view and can remain independently displayed) [0065].

As to claims 19, 28, Alaniz teaches wherein the perspective is controlled to be displayed to the user by using the data glasses [0089], by exclusively tilting the displayed frame element based on the acceleration component (E.g. the position, rotation and scale of the ball (or any virtual object) can be altered based on vehicle data and/or user data. This, therefore, readily includes inclination of the object) [0065].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17, 23, 26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alaniz (US 2015/0097863) in view of Rober (US 2018/0089901).

As to claims 14, 23, Alaniz teaches the elements of claim 20 above.
However, Alaniz does not explicitly teach altering the transparency of a virtual object.
On the other hand, Rober (Fig. 3) teaches wherein the media content (E.g. virtual content 316) is displayed in a partially transparent manner such that the media content has an opacity of greater than 70% and less than 100% (Although the particular range is not listed, one skilled in the art would readily understand that the term “partially transparent”, as disclosed by Rober, would include at least a range of 70%-100% opacity) [0047]; and 
the artificial environment is superimposed in the media field (E.g. any virtual content within 316).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the transparency of Rober with the display device of Alaniz because the combination would allow for increasing the safety of the user by allowing the user to see the real world scene behind the virtual content.

As to claims 17, 26, Alaniz teaches the elements of claim 20 above.
However, Alaniz does not explicitly teach altering the transparency of a virtual object.
On the other hand, Rober (Fig. 3) teaches wherein the displayed frame element includes a partially transparent region (Partially transparent virtual content), and 
an opacity of the displayed frame element in the partially transparent region is at most 50% (Although the particular value of 50% is not listed, one skilled in the art would readily understand that the term “partially transparent”, as disclosed by Rober, would include at least 50% opacity) [0047].

Claim(s) 15, 16, 24, 25 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alaniz (US 2015/0097863) in view of Morgan (US 2014/0176296).

As to claims 15, 24, Alaniz teaches the elements of claim 20 above.
However, Alaniz does not teach the specifics of the acceleration component. 
On the other hand, Morgan (Figs. 2, 4, 5, 13) teaches herein the acceleration component is displayed by displaying a longitudinal acceleration of the motor vehicle specified in the acceleration component as a longitudinal tilt of the displayed frame element [0050], and the perspective is controlled to be displayed to the user by using the data glasses by:
displaying a braking maneuver as a tilt forward, and 
displaying a velocity increase as a tilt to the rear (The GUI can tilt away or toward the user based on acceleration of a vehicle) [0092].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the specific tilting of the GUI of Morgan with the display device of Alaniz because the combination would further reduce motion sickness of a user during a change in acceleration of a vehicle. 

As to claims 16, 25, Alaniz teaches the elements of claim 20 above.
However, Alaniz does not teach the specifics of the acceleration component. 
On the other hand, Morgan (Figs. 2, 4, 5, 11) teaches wherein the acceleration component is displayed by displaying a lateral acceleration of the motor vehicle specified in the acceleration component as a rotation of the displayed frame element [0050], and the perspective is controlled to be displayed to the user by using the data glasses by: 
displaying right cornering as a rotation of the displayed frame element to the right, and 
displaying left cornering as a rotation of the displayed frame element to the left (Fig. 11 shows rotating the entire frame of the display when a vehicle is turning) [0090].

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
As to claims 11 and 20, Applicant argues that 
Alaniz, paragraph [0063], at most discusses the data structure to implement its VR, namely according to Alan[iz] paragraph [0063] and Fig. 4, “Referring again to FIG. 4, the model 400 includes, one or more components that define a virtual view. For example, in FIG.4, the model includes a view class node 402, a world structure class node 404, an eventsin class node 406 and an eventsOut class node 408. ...”

Therefore, Alaniz does not disclose or suggest the present claim 11 “controlling ... a perspective which is to be displayed to the user by using the data glasses based on the vehicle dynamics data and the glasses dynamics data ... displaying the media content in a media field and the media field being displayed to be visible through a frame element displayed to form the perspective displayed,” an example of which displayed perspective 33 is illustrated in Fig. 2 and described in paragraph [0040] of the present application.

More specifically, the Alaniz Figs. 7A-7B, do not disclose a displayed perspective in form of a displayed frame as recited in the present claim 11.
Remarks pp. 8-9.

Examiner contends that Alaniz goes well beyond merely discussing the data structure to implement its VR. Alaniz is directed to a “system and method for dynamic in-vehicle virtual reality”. Alaniz Spec. Alaniz teaches providing a VR model that is adjusted based on various data 412-414, 416, 418, and 420 shown in Fig. 4, and described in paragraphs 64 and 65. The data displayed in VR can be arranged in numerous ways and can include numerous elements. The “perspective” from claim 1 is defined only as “the media field being displayed to be visible through a frame element displayed to form the perspective”. Claim 1. The claimed “media content” is mapped to an example of a virtual element and the claimed “media field” is mapped to the area in which the ball is present. Collectively, these elements form a virtual perspective that is subsequently modified to reduce motion sickness of the user. 
The term “displayed” is added to the front of every “frame element” in the claims. However, the frame element, as rejected above, is already displayed to the user as part of the virtual content. It is otherwise unclear what Applicant’s intended argument is against the utilization of Alaniz. 
Therefore, the claims are rejected as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691